UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10- Q/A x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly periodended March 31, 2013 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number 333-171046 LIBERATED ENERGY, INC. (Exact name of registrant as specified in its charter) Nevada 27-4715504 (State or other jurisdiction (I.R.S. Employer Identification No.) of icorporation or organization) 109 Burtons Road Marlton, New Jersey (Address of principal executive offices) (Zip Code) Registrant's telephone number including area code (609) 707-1519 (Former Name or Former Address, if changed since last report) Securities registered pursuant to Section 12(b) of the Exchange Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.0001 par value 1 Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days xYes oNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files) x Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yeso Nox APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. Yes o No o APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: 72,000,000shares of common stock issued and outstanding as of May 24, 2013. Explanatory Note Liberated Energy, Inc. (the “Company”) is filing this Amendment No. 1 on Form 10-Q/A (the “Amendment”) to the Company’s annual report on Form 10-Q for the quarter ended March 31, 2013 (the “Form 10-Q”), filed with the Securities and Exchange Commission on May 20, 2013 (the “Original Filing Date”), to make correct some minor typographical mistakes andto furnish Exhibit 101 to the Form 10-Q in accordance with Rule 405 of Regulation S-T. Exhibit 101 consists of the following materials from the Company’s Form 10-Q, formatted in XBRL (eXtensible Business Reporting Language): 101.INS XBRL INSTANCE DOCUMENTS 101.SCH XBRL TAXONOMY EXTENSION SCHEMA 101.CAL XBRL TAXONOMY EXTENSION CALCULATION LINKBASE 101.DEF XBRL TAXONOMY EXTENSION DEFINITION LINKBASE 101.LAB XBRL TAXONOMY EXTENSION LABEL LINKBASE 101.PRE XBRL TAXONOMY EXTENSION PRESENTATION LINKBASE Pursuant to Rule 406T of Regulation S-T, the interactive data files attached as Exhibit 101 hereto are deemed not filed or part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933, as amended, are deemed not filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and otherwise are not subject to liability under those sections. 2 LIBERATED ENERGY, INC. FORM 10-Q/A TABLE OF CONTENTS Item # Description Page Numbers PART I 5 ITEM 1 FINANCIAL STATEMENTS 5 ITEM 2 MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 15 ITEM 3 QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 19 ITEM 4 CONTROLS AND PROCEDURES 19 PART II 20 ITEM 1 LEGAL PROCEEDINGS 20 ITEM 1A RISK FACTORS 20 ITEM 2 UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 21 ITEM 3 DEFAULTS UPON SENIOR SECURITIES 21 ITEM 4 MINE SAFETY DISCLOSURES 21 ITEM 5 OTHER INFORMATION 21 ITEM 6 EXHIBITS 21 SIGNATURES 22 3 Table of Content INFORMATION REGARDING FORWARD-LOOKING DISCLOSURE This quarterly report on Form 10-Q contains forward-looking statements. Statements in this report that are not historical facts, including statements about management’s beliefs and expectations, constitute forward-looking statements. These statements are based on current plans, estimates and projections, and are subject to change based on a number of factors, including those outlined under Item 1A, Risk Factors, in our most recent annual report on Form 10-K, and any updated risk factors we include in our quarterly reports on Form 10-Q and other filings with the SEC. Forward-looking statements speak only as of the date they are made, and we undertake no obligation to update publicly any of them in light of new information or future events. Forward-looking statements involve inherent risks and uncertainties. A number of important factors could cause actual results to differ materially from those contained in any forward-looking statement. Such factors include, but are not limited to, the following: • risks arising from material weaknesses in our internal control over financial reporting, including material weaknesses in our control environment; • our ability to attract new clients and retain existing clients; • our ability to retain and attract key employees; • risks associated with assumptions we make in connection with our critical accounting estimates; • potential adverse effects if we are required to recognize impairment charges or other adverse accounting-related developments; • potential downgrades in the credit ratings of our securities; • risks associated with the effects of global, national and regional economic and political conditions, including fluctuations in economic growth rates, interest rates and currency exchange rates; and • developments from changes in the regulatory and legal environment for advertising and marketing and communications services companies around the world. Investors should carefully consider these factors and the additional risk factors outlined in more detail under Item 1A, Risk Factors, in our September 30, 2012 Annual Report on Form 10-K and other filings with the SEC. 4 Table of Content PART I ITEM 1.FINANCIAL STATEMENTS LIBERATED ENERGY, INC. UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2013 CONTENTS Balance Sheets as of March 31, 2013 (Unaudited) and September 30, 2012 (Audited) Page 6 Statements of Operations for thethree and six months ended March 31, 2013 and 2012 (unaudited) and for the cumulative period from June 24, 2010 (Inception) to March 31, 2013 (Unaudited) 7 Statements of Cash Flows for thesix months ended March31, 2013 andMarch 31, 2012 (unaudited) and for the cumulative period from June 24, 2010 (Inception) to March 31, 2013 (Unaudited) 8 Notes toFinancial Statements (Unaudited) 9 5 Table of Content LIBERATED ENERGY, INC. (A Development Stage Company) BALANCE SHEET March 31, 2013 September 30 , 2012 ASSETS (Unaudited) CURRENT ASSETS: Cash and Cash equivalents $ $ Prepaid rent deposit, net - - Prepaid deposit to supplier - Total current assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts Payable $ - $ Total current liabilities - OTHER CURRENT LIABILITIES: Loans from Shareholders Total Other Current Liabilities TOTAL LIABILITIES - STOCKHOLDERS’ EQUITY Preferred Stock: 10,000,000 shares authorized par value $0.001 per share; none issued and outstanding - - Common Stock: 100,000,000 shares authorized par value $0.001 per share; 72 ,000, 000 issued and outstanding as of March 31, 2013 and 25,000,000issued and outstanding as of September 30, 2012 Additional paid-in-capital Deficit accumulated during the development stage ) ) Accumulated other comprehensive income (deficit) 91,123 40 TOTAL STOCKHOLDERS’ DEFICIT ) TOTAL LIABILITIES AND EQUITY $ $ The accompanying notes are an integral part of these financial statements. 6 Table of Content LIBERATED ENERGY, INC. (A Development Stage Company) STATEMENTS OF LOSS (Unaudited) Cumulative from For the Three Months Ended For the Six Months Ended June 24, 2010 March31, March 31, (Date of Inception) to March 31 2013 Revenues $
